Citation Nr: 0926703	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-10 593	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.

By decision of September 1997, the Board of Veterans Appeals 
(Board) denied service connection for tinnitus.  In December 
1998, the Acting Chairman of the Board denied the veteran's 
motion for reconsideration of the September 1997 Board 
decision.  By decision of June 2000, the Board denied the 
veteran's motion for revision of the September 1997 Board 
decision on the grounds of clear and unmistakable error 
therein.

This appeal to the Board arises from a December 2004 rating 
action that denied service connection for tinnitus on the 
grounds that new and material evidence to reopen the claim 
had not been received.  

In May 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

The Board's decision with respect to the issue of whether new 
and material evidence to reopen the claim for service 
connection for tinnitus has been received is set forth below.  
For the reasons expressed below, the issue of service 
connection for tinnitus on the merits is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify the Veteran when further action on 
his part is required.
  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for tinnitus on appeal has been accomplished.  

2.  The RO denied service connection for a tinnitus by rating 
action of February 2003; the Veteran was notified of the 
denial by letter the same month, but he did not appeal.

3.  Evidence associated with the claims folder since the 
February 2003 rating action denying service connection for 
tinnitus is not cumulative or redundant of evidence 
previously of record; relates to unestablished facts 
necessary to substantiate the claim for service connection; 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating action denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  Since February 2003, new and material evidence to reopen 
the claim for service connection for tinnitus has been 
received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim for service connection for tinnitus on 
appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's claim for service connection for tinnitus was 
previously considered and denied by rating action of February 
2003.  The evidence then considered included duplicates of 
previously-received evidence, and the RO denied the claim on 
the grounds that new and material evidence to reopen the 
claim had not been received.  The Veteran was notified of 
that rating action by letter the same month, but he did not 
appeal.

Because the Veteran did not appeal the February 2003 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claims for service 
connection for tinnitus was filed in July 2004.  With respect 
to attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
its merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the February 2003 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final February 2003 denial constitutes new and 
material evidence warranting reopening the claim for service 
connection for tinnitus, and the claim is granted to that 
limited extent.    

In March 2004, a VA audiologist stated that he had worked 
with the Veteran for some 13 years; that he always had 
constant tinnitus; and that he always related it to acoustic 
trauma from rifle and artillery fire in military service.  In 
his November 2005 Notice of Disagreement, the Veteran (who is 
himself a VA audiologist) opined that he developed tinnitus 
as a result of taking anti-malarial medication containing 
chloroquine-primaquine in service.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
constitutes medical evidence linking currently-diagnosed 
tinnitus with a history of acoustic trauma and taking anti-
malarial medication in military service, and thus relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating it.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for tinnitus is met, and the appeal is granted to 
this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for tinnitus has been 
received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for service connection for 
tinnitus has not been accomplished.

The Veteran contends that his tinnitus is either due to 
acoustic trauma from rifle and artillery fire in military 
service, or a result of taking anti-malarial medication 
containing chloroquine-primaquine in service.  

On June 1995 VA audiological examination, the Veteran 
complained of bilateral tinnitus since 1971, and gave a 
history of exposure to noise from grenade stimulation and 
firing rockets in military service.  After examination, the 
diagnoses included bilateral tinnitus, but the examiner did 
not furnish an opinion with respect to the relationship, if 
any, between the tinnitus and any incident of the veteran's 
military service.  The record also contains no medical 
opinion as to the relationship, if any, between allegedly 
taking anti-malarial medication containing chloroquine-
primaquine in service and the onset of tinnitus.  Such 
findings being needed to resolve the claim, the Board finds 
that due process of law requires that the issue of service 
connection for tinnitus must thus be remanded to the RO to 
obtain a VA audiological examination of the Veteran that 
addresses these questions.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should afford the Veteran a VA 
audiological examination to determine the 
relationship, if any, between his current 
tinnitus and claimed acoustic trauma from 
rifle and artillery fire in military 
service, or taking anti-malarial 
medication containing chloroquine-
primaquine in service.  The entire claims 
folder must be provided to the 
audiologist designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.    

The examiner should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
current tinnitus was caused by or is a 
result of (a) acoustic trauma from rifle 
and artillery fire in military service, 
or (b) taking anti-malarial medication 
containing chloroquine-primaquine in 
service.  In reaching his opinions, the 
audiologist should review and address the 
medical evidence of record, to 
specifically include the service medical 
records and whether they contain evidence 
that the Veteran took anti-malarial 
medication containing chloroquine-
primaquine in service, and if so, comment 
on the role, if any, of such anti-
malarial medication in the etiology of 
any current tinnitus.

All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for tinnitus on the 
merits in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


